07/11/2022




          IN THE SUPREME COURT OF THE STATE OF MONTANA
                   Supreme Court Cause No. DA 22-0112



 WATER FOR FLATHEAD'S
 FUTURE Inc., AMY WALLER,
 STEVEN MOORE, and                              ORDER GRANTING
 CYNTHIA EDSTROM,                              EXTENSION OF TIME

Plaintiffs/Appellees,



 MONTANA DEPARTMENT OF
 ENVIRONMENTAL QUALITY, an
 agency of the State of Montana,


 Defendant/Appellant

 and
 MONTANA ARTESIAN WATER
 COMPANY,

          Intervenor Defendant/Appellant

       Upon motion of counsel, the Plaintiffs/Appellee is granted until

and including September 9th, 2022 to file their Response Brief in this

matter.




                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                            July 11 2022